DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear if the “at least one magnet” is the same as the at least one magnet recited in claim 1.
Regarding claim 12, it is unclear if the “at least one magnet” is the same as the at least one magnet recited in claim 1.
Regarding claim 17, the phrase “the bottom edge” lacks antecedent basis.
Claims 11 and 13-16 are rejected because they depend of reject claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Domanski et al, US Patent Application Publication 20120156402 in view of Yadgard, US Patent Application Publication 20180368590.
Regarding claim 1, Domanski teaches frame comprising: a substrate 10 having a front surface (figure 4), a rear surface (figure 5), an upper edge, a lower edge and a pair of opposing side edges; first cutout 408 and second cutout 404 in the rear surface, the cutouts 408 and 404 extending from the upper edge to the lower edge to form a pair of hinges in the substrate, the cutouts 408 and 404 dividing the substrate into a main substrate portion 402 adjacent the second cutout 404, an intermediate portion 406 between the cutouts, and a fold portion 410 extending from the first cutout 410 to a side edge of the substrate, the substrate folded about the hinges such that the rear surface of the fold portion 410 abuts the rear surface of the main portion 402; an adhesive (¶0029) between the rear surface of the fold portion 410 and the rear surface of the main portion 402.
Domanski does not teach a magnet disposed on the front surface of the substrate.

    PNG
    media_image1.png
    357
    481
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    419
    700
    media_image2.png
    Greyscale

Yadgard teaches a picture frame 80 comprising sides 82, 84, 86 and 88 and at least one magnet 93, 95, 97 and 99 disposed on the outer surface each side 82, 84, 86 and 88 and capable of aligning and attracting an associated magnet on another of the secondary frames 14, 16, 18, 20to form the upright display system.

    PNG
    media_image3.png
    457
    397
    media_image3.png
    Greyscale


Regarding claim 2, Yadgard teaches a plurality of magnet channels defined in the outer/exterior surface of each side of the frame, wherein a magnet disposed in each magnet channel. Yadgard teaches each of magnets 93, 95, 97, 99, 130, 132, 134 and 136 is flush with the outer surfaces of respective sides 86, 82, 88, 84, 122, 124, 126 and 128 which implies the outer surface of each side of the frame inherently comprises a recess/channel to accommodate the magnets. (See ¶0046 and figures 5-7).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame taught by Domanski with magnets recessed within a channel on the exterior surface of each side as taught by Yadgard to provide a means such that the magnets are flush with the exterior surface of the frame so that the frames will connect with one another without any space between the frames.
Regarding claim 3, Yadgard teaches the at least one magnet is disposed on the front (outer/exterior) surface of one of the side of the frame, wherein the side of the frame corresponds to the intermediate portion.
Regarding claim 4, Domanski teaches the first and second cutouts 408 and 404 are spaced apart at about twice the thickness of the substrate. (See figure 6B).
Regarding claim 5, Domanski teaches the cutouts 408 and 404 are V-shaped.

Regarding claim 7, Domanski teaches printed graphic on the front surface. (See ¶0005-007, 0023 and 0029).
Regarding claim 18, Domanski teaches frame comprising: a substrate having front surface (figure 4), a rear surface (figure 5), an upper edge, a lower edge and a pair of opposing side edges, the substrate defining a thickness between the front surface and the rear surface; first and second V-shaped cutouts 408 and 404 in the rear surface, the cutouts 408 and 404 each converging from the rear surface to a point of the V-shape adjacent the front surface to form a pair of hinges in the substrate, the cutouts 408 and 404 spaced apart such that the distance between the points of the respective V- shapes is about twice the thickness of the substrate (figures 6A-6B), the cutouts extending parallel to each other from the upper edge to the lower edge, and dividing the substrate into a main substrate portion 402 adjacent the second cutout 404, an intermediate portion 406 between the cutouts 408 and 404, and a fold portion 410 extending from the first cutout 404 to a side edge of the substrate, the substrate folded about the hinges such that the rear surface of the fold portion lies flat against the rear surface of the main portion; an adhesive (¶0029, lines 20-21) between the fold portion 410 and the main portion 402.
	Yadgard teaches a picture frame 80 comprising sides 82, 84, 86 and 88 and at least one magnet 93, 95, 97 and 99 disposed on the outer/exterior surface each side 82, 84, 86 and 88 and capable of aligning and attracting an associated magnet on another of the secondary frames 14, 16, 18, 20to form the upright display system.
.
Allowable Subject Matter
Claim 20 is allowed.
Claims 8-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US Patents are cited to show display board having magnets to connect with an adjacent display board: 20190254444, 20190114135 and 5903992. US Patent 3654053 is cited to show a foldable display board having V-shaped cutouts. Prewer is cited to show a partition wall adapted to join to an adjacent partition wall along the side edges or along the front or rear face surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631